DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 15, 2021has been entered.
 	
Summary
The Amendment filed on January 15, 2021 has been acknowledged. 
Claims 1 – 10 and 12 – 16 have been amended. 
Currently, claims 1 – 10 and 12 – 20 are pending and considered as set forth.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 4, 6, 8 –10, 12 – 13, and 16 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sudou et al. (hereinafter Sudou) (US 20150100228) in view of Zagorski et al. (Hereinafter Zagorski) (US 20130151058).

As per claims 1, 12 and 17, Kondoh discloses system for lateral adaptive cruise control for use in a vehicle (See at least abstract), the system comprising: 
a main body configured to support at least one driver (See at least abstract); 
a power source configured to generate power to propel the main body along a roadway (See at least paragraph 36; via the throttle ACT is an actuator that opens and closes a throttle provided in an air intake pipe. In addition, the engine ECU  controls the throttle ACT to increase 
a brake configured to apply a braking force to the main body(See at least paragraph 38; via the brake ACT is an actuator that opens and closes a pressure-increase regulating valve and a pressure-decrease regulating valve provided in a hydraulic brake circuit); 
an input device configured to receive an adaptive cruise control request corresponding to a request for the vehicle to operate in an adaptive cruise control mode (See at least paragraph 33; via the control permission switch 31 is used to input whether or not execution of adaptive cruise control (ACC) is permitted. ACC is a known control operation that enables the vehicle to travel at a predetermined set speed when a preceding vehicle is not present. ACC performs tracking cruise in which a predetermined inter-vehicle distance is maintained when a preceding vehicle is present.); 
an object sensor located on the main body and configured to detect lateral object data including data corresponding to at least one of a velocity of a lateral object or a relative distance to the lateral object, the lateral object being located at a lateral location relative to the main body (See at least abstract, paragraph 29, 45, 59 and Figure 4; sensors are used to determine speed of lateral object or relative distance of lateral object to main vehicle); and 
an electronic control unit (ECU) coupled to the power source, the input device, and the object sensor (See at least abstract) and programmed to: 
determine the at least one of the velocity of the lateral object or the relative distance to the lateral object based on the lateral object data, (See at least abstract, paragraph 29, 45, 59 and Figure 4; sensors are used to determine speed of lateral object or relative distance of lateral object to main vehicle), 

control at least one of the power source or the brake to adjust a current speed of the main body based on the lane entrance event (See at least paragraph 40 – 42; via control torque control or brake to reduce speed based on calculation); and
wherein the ECU is further configured to determine a relative location of the lateral object based on the lateral object data, and to control the at least one of the power source or the brake to increase or decrease the current speed of the main body (See at least paragraph 33 – 37).
Sudou does not explicitly discloses element of: 
to cause the lateral object to remain out of a blind spot of a driver based on the relative location of the lateral object.  
Zagorski teaches element of:
to cause the lateral object to remain out of a blind spot of a driver based on the relative location of the lateral object (See at least paragraph 40; via when the host vehicle detect target vehicle is in blind spot oh host vehicle, preemptive response may be developed that automatically accelerates or decelerates the host vehicle within its current lane, or causes the host vehicle to change lanes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include to cause the lateral object to remain out of a blind spot of a driver based on the relative location of the lateral object as taught by Zagorski in the system of Sudou, 

As per claims 2 and 18, Sudou discloses all the elements of the claimed invention but does not expressly disclose element of: 
determine a lane change event corresponding to the main body being controlled to travel into a second lane adjacent to the current lane; and 
control at least one of the power source or the brake to adjust the current speed of the main body based on the lane change event and the at one of the velocity of the lateral object or the relative distance to the lateral object.
Zagorski teaches element of:
determine a lane change event corresponding to the main body being controlled to travel into a second lane adjacent to the current lane (See at least paragraph 40); and 
control at least one of the power source or the brake to adjust the current speed of the main body based on the lane change event and the at one of the velocity of the lateral object or the relative distance to the lateral object (See at least paragraph 40 and 42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include elements of determine a lane change event corresponding to the main body being controlled to travel into a second lane adjacent to the current lane and control at least one of the power source or the brake to adjust the current speed of the main body based on the lane change event and the at one of the velocity of the lateral object or the relative distance to 

As per claim 3, Sudou discloses elements of: 
wherein the ECU is programmed to control the at least one of the power source or the brake to increase the current speed of the main body when the lane entrance event indicates that the lateral object is traveling to a location behind the main body, and to decrease the current speed of the main body when the lane entrance event indicates that the lateral object is traveling to a location in front of the main body (See at least Figure 4 and paragraph 36 – 37 and 40 – 42).  

As per claims 4 and 20, Sudou discloses elements of: 
wherein the object sensor is further configured to detect at least one of an additional velocity of a third vehicle in front of or behind the main body or an additional relative distance to the third vehicle, and the ECU is further programmed to determine whether to increase the current speed of the main body or to decrease the current speed of the main body based on the at least one of the additional velocity or the additional relative distance (See at least abstract and Figure 4 and paragraph 36 – 37 and 40 – 42). 

As per claims 6 and 13, Sudou discloses elements of: 


As per claim 8, Sudou discloses elements of: 
a speed sensor coupled to the ECU and configured to detect the current speed of the main body, wherein the ECU is further programmed to control the at least one of the power source or the brake based on the current speed of the main body (See at least paragraph 30).  

As per claims 9 and 16, Sudou discloses elements of: 
wherein the ECU is further programmed to calculate an ideal speed of the main body based on the at least one of the velocity of the lateral object or the relative distance to the lateral object and the lane entrance event, and to control the at least one of the power source or the brake to cause the current speed of the main body to be equal to the ideal speed (See at least paragraph 33 – 37).  

As per claim 10, Sudou discloses elements of: 
an output device configured to output data, wherein the ECU is further programmed to control the output device to output data requesting that at least one of acceleration or braking of the main body be controlled by a driver when the ECU is unable to calculate the ideal speed  (See at least paragraph 35 – 37).  

As per claim 19, Sudou discloses elements of: 
controlling, by the ECU, the at least one of the power source or the brake to increase the current speed of the main body when the lane entrance event indicates that the lateral object is traveling to a location behind the main body (See at least paragraph 33 – 37); and 
controlling, by the ECU, the at least one of the power source or the brake to decrease the current speed of the main body when the lane entrance event indicates that the lateral object is traveling to a location in front of the main body (See at least paragraph 33 – 37).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sudou and Zagorski in view of O’Dea et al. (Hereinafter O’Dea) (US 20170355368).

As per claim 5, Sudou and Zagorski disclose all the elements of the claimed invention but does not expressly disclose element of: 
a camera configured to detect a blinker status of the lateral object, wherein the ECU is further programmed to determine the lane entrance event based on the blinker status of the lateral object.  
O’Dea teaches element of:
a camera configured to detect a blinker status of the lateral object, wherein the ECU is further programmed to determine the lane entrance event based on the blinker status of the lateral object (See at least paragraph 25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include a camera configured to detect a blinker status of the lateral .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sudou and Zagorski in view of Sakima et al. (Hereinafter Sakima) (US 9302673).

As per claim 7, Sudou and Zagorski disclose all the elements of the claimed invention but does not expressly disclose element of:
wherein the ECU is further programmed to determine a size of the lateral object, and to determine the lane entrance event when the size of the lateral object is greater than or equal to a size threshold.  
Sakima teaches element of:
wherein the ECU is further programmed to determine a size of the lateral object, and to determine the lane entrance event when the size of the lateral object is greater than or equal to a size threshold (See at least column 9 line 17 – 27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include wherein the ECU is further programmed to determine a size of the lateral object, and to determine the lane entrance event when the size of the lateral object is greater than or equal to a size threshold as taught by Sakima in the system of Sudou and .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sudou and Zagorski in view of Ozaki et al. (Hereinafter Ozaki) (US 7424357).

As per claim 14, Sudou and Zagorski disclose all the elements of the claimed invention but does not expressly disclose element of:
a lane change input device configured to receive a user request to turn on a blinker of the main body, wherein the ECU is further programmed to determine the lane change event based on the user request to turn on the blinker of the main body.  
	Ozaki teaches element of:

a lane change input device configured to receive a user request to turn on a blinker of the main body, wherein the ECU is further programmed to determine the lane change event based on the user request to turn on the blinker of the main body (Column 10 line 13 – 35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include a lane change input device configured to receive a user request to turn on a blinker of the main body, wherein the ECU is further programmed to determine the lane change event based on the user request to turn on the blinker of the main body as taught by Ozaki in the system of Sudou and Zagorski, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sudou and Zagorski in view of Zeng (US 8712663).

As per claim 15, Sudou and Zagorski disclose all the elements of the claimed invention but does not expressly disclose element of:
wherein the ECU is further programmed to determine a speed limit of a current roadway, and to further control the at least one of the power source or the brake to adjust the current speed of the main body to remain at or below the speed limit.  
Zeng discloses elements of:
wherein the ECU is further programmed to determine a speed limit of a current roadway, and to further control the at least one of the power source or the brake to adjust the current speed of the main body to remain at or below the speed limit (See abstract and column 2 line 50 – 67).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include wherein the ECU is further programmed to determine a speed limit of a current roadway, and to further control the at least one of the power source or the brake to adjust the current speed of the main body to remain at or below the speed limit as taught by Zeng in the system of Sudou and Zagorski, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Response to Arguments
Applicant’s arguments with respect to claims 1 – 10 and 12 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110.  The examiner can normally be reached on M-Th 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


IG AN
Primary Examiner
Art Unit 3662



/IG T AN/Primary Examiner, Art Unit 3662